Title: To Thomas Jefferson from Robert Smith, 7 June 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir, 
            Navy depmtJune 7, 1803
          
          A number of Boatswains, Gunners, Carpenters and Sailmakers are wanting for the Squadron now preparing for the Mediterranean. I therefore enclose 20 blank warrants to which I have the honor to request your Signature.—
          with high respect, I am Sir yr. ob: Servt.
          
            Rt Smith
          
        